Opinion issued December 4, 2008  
 





 




In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00562-CR
____________

PAUL B. ROACH, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 252nd District Court
 Jefferson County, Texas
Trial Court Cause No. 86644



MEMORANDUM  OPINION
	Appellant, Paul B. Roach, (1) pleaded guilty to the offense of delivery of a
controlled substance.  After a pre-sentence investigation hearing, the trial court
deferred adjudication of guilt, placed appellant on community supervision for five
years, and assessed a fine of $1000.  On February 28, 2008, the State filed a second
motion to adjudicate guilt to which appellant pleaded true to count 1 and count 2 of
the State's motion, and the trial court found to be true the State's allegations that
appellant had violated the conditions of his community supervision.  The court
rescheduled the case for a sentencing hearing.  On May 12, 2008 the court found
appellant guilty of the original charge, and sentenced him to confinement for 3 years. 
Appellant filed a pro se notice of appeal.
	Appellant's counsel on appeal has filed a brief stating that the record presents 
no reversible error, that this appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, (1967).  The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal in these cases.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573
S.W.2d 807, 810 (Tex. Crim. App.1978). 
	Counsel represents that he has served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  Having reviewed the
record and counsel's brief, we agree that the appeal is frivolous and without merit and
that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826-27(Tex.
Crim. App. 2005).  
	We affirm the judgment of the trial court and grant counsel's motion to
withdraw. (2)
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Nuchia and Higley.
Do not publish.  Tex. R. App. P. 47.4.
1. Appellant Paul B. Roach is also known as Paul Bryan Roach.
2. Appointed counsel still has a duty to inform appellant of the result of this
appeal and that he may, on his own, pursue discretionary review in the Texas
Court of Criminal Appeals.  See Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex. Crim. App. 2005).